         Case 1:17-cr-00137-JGK Document 396 Filed 01/17/20 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNew York

                                                     The SilvioJ. Mollo Building
                                                     One Saini Andrew's Plaza
                                                     New York, New York /0007


                                                      January 17, 2020

BYECF

The Honorable John G. Koeltl
United States District Judge                                    APPLICATION GRANTED
Southern District of New York                                       SO ORDERED
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street                                          ~~-;·•                        ..
New York, NY 10007
                                                                  Jon G. Koeltl, U.S.D.J.
       Re:    United States v. Asim Hameedi,
              17 Cr. 137 (JGK)                        f7/ffo.
Dear Judge Koeltl:

        On behalf of the parties, the Government respectfully requests a one-week extension of
time to respond to the Court's Order dated January 10, 2020 (Dkt. 392).

       Counsel for the Government and for the defendant have been discussing a potential
agreement on the question of forfeiture and remain hopeful that the issue may be resolved soon.
However, those discussions remain ongoing. Accordingly, the parties respectfully request that the
deadline to respond to the Court's Order be extended until Friday, January 24, 2020.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         By:             /s/
                                               Kristy Greenberg/David Abramowicz/Michael Neff
                                               Assistant United States Attorneys
                                               (212) 637-2469/6525/2107


cc:    Defense counsel (via ECF)
                                                         USO(; SONY
                                                         DOCU!'v1ENT
                                                         ELECTRONIC.ALL y '='LEO
                                                         DOC# ::----      t I

                                                         DATE FlLED: -2:~~~~
